Citation Nr: 0718726	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-38 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disability variously classified as posttraumatic 
stress disorder (PTSD), mood disorder, and polysubstance 
abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active military service from August 1978 to 
August 1981 and October 1981 to October 1985.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has chronic bilateral knee 
disabilities that had their onset during service.  During 
service, the veteran was treated for right knee strain and 
left knee pain.  During diagnostic examination, it was noted 
in each case that there was a possibility of a meniscus tear.  
This was apparently not fully confirmed in service.  A QTC 
examination was conducted in July 2004.  The examiner 
commented that the veteran's chondromalacia was unrelated to 
his military service.  He specifically indicated that 
chondromalacia was a separate diagnosis.  However, subsequent 
to this examination, in October 2004 a radiological study was 
conducted.  The report indicates that the veteran has 
bilateral patellofemoral syndrome, as well medial compartment 
degenerative joint disease.  A December 2004 radiological 
study of the right knee also revealed ligamentous strain and 
meniscal tear.  The veteran underwent arthroscopic surgery of 
the right knee in January 2005 which showed a meniscal tear, 
internal derangement and chondromalacia.  As the VA examiner 
in July 2004 limited his comments to chondromalacia, further 
opinion is needed.

Further, VA examination in June 2002 indicated that the 
veteran had degenerative changes (apparently in part 
arthritis as it is rated under Diagnostic Code 5003) 
involving the back.  It is not clear if the veteran's 
degenerative changes involving the back and knees are 
indicative of systemic degenerative disease process.  As the 
veteran is service-connected for this back disability further 
opinion is needed regarding the relationship between any 
possible systemic disease involving the back and knees (if 
arthritis is found there).  Or if, as the veteran claims, the 
back disability aggravates his knee disabilities.  

The veteran also claims that he has psychiatric disorders 
that are related to his military service.  The Board notes 
that the veteran received psychological counseling for mental 
fatigue during service.  He was also treated for alcohol 
abuse.  The record shows that the veteran has current 
diagnoses that include a mood disorder, PTSD, and 
polysubstance dependence in remission.  The Board finds that 
examination and opinion is needed regarding any relationship 
between his military service and any current psychiatric 
condition.

In regard to PTSD, the veteran has indicated that he was 
involved in the rescue of "boat people" while serving 
aboard the USS Robert E. Peary.  His claimed stressors 
include seeing how the Thailand government treated their 
people and the smell of burning flesh.  The veteran has 
reported a vague description of the incident and does not 
provide a detailed description of his actions or the 
circumstances pertinent to the rescue.  The Board notes that 
the record contains a November 2006 U.S. Armed Services 
Center for Research of Unit Records (CRUR) record which 
denotes that the USS Robert E. Peary was involved in the 
rescue of Vietnam refugees but does not describe any 
incidents involving the burning of human flesh, or if, any 
casualties were involved.  In reporting a psychiatric 
assessment regarding PTSD, the psychiatric examiner should 
include a discussion of the stressors described by the 
veteran as well as a discussion of the objective history 
provided by CRUR.  

In April 2004, the veteran indicated that in 1995, he began 
receiving psychiatric treatment at the VA facility on 
Baltimore.  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
for all recent treatment records of all 
knee and psychiatric pathology to be 
gathered for review prior to entry of the 
opinions below including any 1995 records 
from the VA facility in Baltimore, 
Maryland or any other locations where 
appellant indicates he has had treatment.  

2.  The RO/AMC should request the veteran 
to provide as much detailed information 
as possible concerning the circumstances 
of his alleged PTSD stressors, to include 
all identifying detail including any 
information related to casualties.  
Thereafter if the veteran has provided 
sufficient information, the RO should 
review the new information and determine 
if other actions should be taken in an 
attempt to verify his claimed stressors 
(specifically, if the rescue involved 
casualties).   

3.  The RO/AMC should make arrangements 
with the New Bern, North Carolina, QTC 
medical facility for the veteran's claims 
folder (and records of current treatment 
obtained pursuant to paragraph 1) to be 
forwarded to the examiner who conducted 
the examination in July 2004 (or, if 
unavailable, to another appropriate 
reviewer) in order to review the claims 
folder.  The veteran's complete claims 
folder must be made available to the 
examiner.  In an addendum, the examiner 
should provide opinion as to whether the 
veteran's currently diagnosed knee 
disabilities including degenerative joint 
disease, if found, are more likely than 
not related to his military service; and 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the knee disabilities are 
etiologically related, caused, or 
aggravated by the veteran's 
service-connected back disability?  See 
Allen v. Brown, 7 Vet. App. 430 (1995).  
A complete rational for any opinion 
expressed should be included in the 
report.  If the reviewer deems 
re-examination necessary, this should be 
done.

3.  Schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
disorders.  The claims folder should be 
made available to a VA psychiatric 
examiner for review to determine the 
nature of the veteran's psychiatric 
disorders.  The examiner should provide 
opinion as to whether the veteran's 
psychiatric disorders are at least as 
likely as not related to his military 
service (that is, a probability of 50 
percent or better) and the mental fatigue 
treated in service.  It should be 
indicated whether complaints in service 
may be the early symptoms of psychiatric 
pathology later diagnosed.  Or whether 
any currently diagnosed psychiatric 
disorder is caused or aggravated by the 
veteran's service connected back 
disability?  See Allen.

In regard to PTSD, the RO/AMC should 
apprise the reviewer of the stressor or 
stressors that the RO/AMC has determined 
are established by the record, and the 
reviewer must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service resulted in 
PTSD.  The report should reflect review 
of pertinent material in the claims 
folder.  If a diagnosis of PTSD is 
confirmed, the reviewer should specify 
the credible "stressors" that caused the 
disorder and the evidence relied upon to 
establish the existence of the 
stressor(s).  

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




